DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: FANTASY SPORTS ANALYTIC PLATFORM WITH PLAYER PERFORMANCE VARIANCE.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-19 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Olson et al. (pub. no. 20150065214).
Regarding claim 10, Olson discloses a computer-implemented method comprising: obtaining, via a user interface presented by an analytics platform, an indication of a user-directed performance level for a player participating in an event (“Some embodiments may also include a player performance option, for the user to indicate whether a player will have a hot streak, a cold streak, or perform as in the past. As an example, if the user feels that a certain player will have a great game, he may indicate this hot streak in the player performance option. Similarly, a user may learn that a player has a minor injury, but will still play. As such, the player may indicate that the player will have a cold streak for this game or for a predetermined number of games. Based on the user indications via the player performance option, the player's temporary ranking may change, as well as the predicted outcome of the game, the use of substitute players for that player, etc”, [0069]); 

obtaining, by the analytics platform, an outcome of the event associated with a wager (“FIG. 17 depicts a flowchart for determining a wagering strategy for a game, according to one or more embodiments shown and described herein. As illustrated in block 1770, a first rating for a first team and a second rating for a second team may be determined. In block 1772, play between the first team and the second team may be simulated. In block 1774, an outcome from the simulation may be determined. In block 1776, a predicted wagering outcome of a game between the first team and the second team may be determined. In block 1778, the predicted betting outcome may be compared with the simulation to determine a wagering strategy for the game. In block 1780, a confidence level of the wagering strategy may be determined. In block 1782, the wagering strategy and the confidence level may be provided to a user for display”, [0079]); 

calculating, by the analytics platform, a predicted player output based on the player performing at the user-directed performance level (“FIG. 15 depicts a flowchart for simulating a game based 

executing, by the analytics platform, a modeling algorithm configured to convert the outcome associated with the wager and the predicted player output into a default event outcome and a user-adjusted event outcome; and presenting, via the user interface presented by the analytics platform, the default event outcome and the user-adjusted event outcome
Regarding claim 11, Olson discloses the outcome associated with the wager is a line or an over/under (“FIG. 14 depicts a user interface 1430 for providing wagering results for a past game, according to one or more embodiments shown and described herein. After the game has been played, the user interface 1430 may be provided to indicate the accuracy of the predictions made prior to the game. As illustrated, the user interface 1430 provides a results section 1432, a results details section 1434, and a statistics section 1436. The results section 1432 provides the final score of the game, the current records of the teams, and the spread at the time of the wager. In the results details section 1434, the outcome column is populated, indicating which of the listed wagers were accurate. The statistics section 1436 provides the actual statistics of the game”, [0076]).
Regarding claim 12, Olson discloses modeling, by the analytics platform, historical performances of a plurality of players at a same position as the player using a distribution function (“FIG. 3 depicts a user interface 330 for providing default player ratings, according to one or more embodiments shown and described herein. As illustrated, the user interface 330 includes a listing of a plurality of different players. The players may be ranked and/or rated, based on historical performance data. The rating a player receives may be determined based on a predetermined number of past events (such as the previous 16 games), which are subjected to a weighting algorithm that awards points according to predetermined performance statistics. As an example, player statistics may include pass percentage, fumble percentage, sack percentage, average gain, scoring average, save percentage, etc. Each of these statistics may be weighted and assigned a valued that is used to rate the player. If a certain statistic is determined to be less valuable at predicting future performance, that statistic will receive a lower weighting when determining the player's ranking. As discussed briefly above, this may be performed by a human 
Regarding claim 13, Olson discloses determining, by the analytics platforms, a percentile associated with the user-directed performance level; and calculating, by the analytics platform, a value of the distribution function at the percentile associated with the user-directed performance level ([0039], [0044], [0054] & [0055])
Regarding claim 14, Olson discloses determining, by the analytics platforms, a percentile range associated with the user-directed performance level; and generating, by the analytics platform, a truncated distribution function based on the percentile range ([0039], [0044], [0054] & [0055]).
Regarding claim 15, Olson discloses inputting, by the analytics platform, a performance function based on the truncated distributions for a plurality of players competing in the event ([0078]).
Regarding claim 16, Olson discloses inputting, by the analytics platform, a performance function based on truncated distributions for a plurality of players competing in the event, wherein the truncated distributions are based on each of plurality of players performing at a median performance level ([0069]; [0078]; where the user does not input a player performance option).
Regarding claim 17, Olson discloses inputting, by the analytics platform, a performance function based on the truncated distributions for a plurality of players competing in the event ([0069]; [0078]).
Regarding claim 18, Olson discloses the predicted player output is a projected amount of fantasy points the player will accrue during the event (“FIG. 5 depicts a user interface 530 for 
Regarding claim 19, Olson discloses converting, by the analytics platform, the projected amount of fantasy points to an amount of points contributed by the player to a projected total of points scored by a team of the player ([0050]).
Regarding claim 21, Olson discloses obtaining a plurality of indications of respective user-directed performance levels for a plurality of players (“FIG. 16 depicts a flowchart for simulating a portion of a game, based on performance in that game, according to one or more embodiments shown and described herein. As illustrated in block 1670, default player ratings may be determined based on statistical data. In block 1672, user player rankings may be received from a plurality of users. In block 1674, the user player rankings may be converted into user ratings. In block 1676, a rating for a first subset of a first team and a second subset of a second team may be determined. The subsets may be for an offense, a defense, a kicking team, a special team, a starting team, a substitute team, and/or other subsets, depending on the teams, the sports, and/or other data. In block 1678, a first play strategy for the first subset and a second play strategy for the second subset may be determined. In block 1680, a game between the first subset .
Allowable Subject Matter
Claims 20 & 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386.  The examiner can normally be reached on M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715